Citation Nr: 1818989	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-63 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.    

2.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to February 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for lumbar spine DDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss has been productive of a pure tone threshold average of 49 decibels (dB) in the right ear and 48 dB in the left ear and speech recognition ability of 80 percent in the right ear and 81 percent in the left ear, at worst, during the appeal period.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative have not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

The Veteran asserts that his bilateral hearing loss disability should be rated higher than the currently-assigned disability rating.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2017).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initially assigned disability rating for his bilateral hearing loss; thus, the appeal period stems from September 10, 2015.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula.  Additionally, VA must analyze the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Under DC 6100, disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness).  Id.  The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests).  See 38 C.F.R. § 4.85, Table VI.  The columns in Table VI represent nine categories of dB loss as measured by puretone threshold averages.  The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.  

An audiogram from an August 2015 VA hearing loss and tinnitus disability benefits questionnaire (DBQ) report showed that the puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
55
65
49
LEFT
35
45
45
65
48

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 80 percent in the right ear and 81 percent in the left ear.  The examiner noted that the Veteran's test results were valid for rating purposes.  The Veteran stated that his hearing loss impacted his conditions of daily life by causing problems in communicating with others.  

The Veteran underwent another VA audiological examination in January 2016, during which his audiogram showed that the puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
40
60
65
46
LEFT
20
40
55
65
45

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in each ear.  The examiner noted that the Veteran's test results were valid for rating purposes.  The Veteran stated that he had a difficult time having conversations with others because he could not understand most of the words, and that his greatest difficulty hearing occurred in group settings.  

In a June 2016 notice of disagreement (NOD), the Veteran contended that this hearing loss affected his daily activities.  He stated that he could not hear others in normal conversations, as well as in groups and crowds.  He asserted in December 2016 that his hearing loss had worsened.  

He was afforded another VA audiological examination in April 2017, during which his audiogram showed that the puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
70
70
54
LEFT
30
45
60
70
51

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left each.  The examiner noted that the Veteran's test results were valid for rating purposes.  The Veteran stated that he had a difficult time having a conversation and difficulty distinguishing where the sounds were coming from.    

The Board has reviewed the evidence of record and finds that during the appeal period, the Veteran's bilateral hearing loss has been productive of a pure tone threshold average of 49 dB in the right ear and 48 dB in the left ear and speech recognition ability of 80 percent in the right ear and 81 percent in the left ear, at worst.  The Board has considered the Veteran's statements and complaints; however, the Board determines that the evidence which shows the Veteran's speech discrimination findings using the Maryland CNC test and puretone threshold findings is the most probative evidence in evaluating the Veteran's bilateral hearing loss disability.  See Martinak, 21 Vet. App. at 447.  

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level.  Because the right ear had a puretone average of 49 dB and a speech recognition score of 80 percent during the August 2015 VA hearing loss and tinnitus DBQ examination, it receives a designation of III.  See id.  Similarly, because the left ear had a puretone average of 48 dB and a speech discrimination score of 81 percent during the same examination, it also receives a designation of III.  See id.  The intersection of designations III and III on Table VII establishes that the Veteran's hearing loss disability is entitled to a noncompensable (zero percent) disability rating in August 2015.  See 38 C.F.R. § 4.85, DC 6100.  After applying the formula located in 38 C.F.R. § 4.85, DC 6100 for the January 2016 and April 2017 VA audiological examinations, the evidence shows that his bilateral hearing loss was noncompensable during those examinations as well.  Thus, the Board concludes that the Veteran's bilateral hearing loss disability did not warrant a compensable disability rating at any time during the appeal.  

The preponderance of the evidence, including the VA examination reports, is against an initial compensable disability rating for bilateral hearing loss since September 10, 2015.  The impairment associated with the Veteran's disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Absent audiometric and speech discrimination scores showing that the Veteran's bilateral hearing loss disability meets the Schedular criteria in excess of the disability rating already assigned, his reported functional impairment does not warrant a higher rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  

REMAND

The Board must remand the Veteran's claim of entitlement to service connection for lumbar spine DDD to attempt to ascertain outstanding medical treatment records and an addendum VA medical opinion.  

Specifically, the Veteran indicated in a September 2015 statement that he was treated for his back disorder in the early 1980s when his back would "go out."  He indicated that he was prescribed ice and Tylenol for pain.  Additionally, he stated that a doctor more recently told him that he had herniated discs and arthritis in his back and that these symptoms were "too far gone to operate on."  Additionally, the December 2015 VA examination report for the Veteran's back disorder indicates that the Veteran has had epidural steroid injections in the past, and that he was offered surgery several years ago, but that he declined surgery at that time.  The record does not indicate that VA attempted to obtain these records, which appear to be pertinent to the Veteran's service connection claim.  Thus, on remand, the AOJ should ask the Veteran to identify any outstanding treatment records for his back disorder, and should attempt to ascertain any such identified records.

The Board must also remand this claim for an addendum VA medical opinion.  Specifically, the Veteran underwent a VA examination in December 2015, during which the examiner diagnosed the Veteran with lumbar spine DDD.  While the examiner opined that the Veteran's current lumbar spine DDD was less likely than not incurred in or caused by his claimed in-service injury, event, or illness, including multiple parachute jumps from an airplane with harsh landings during military training exercises, the examiner based this opinion on the lack of medical evidence during the Veteran's military service or after discharge.  Furthermore, this examiner stated that he was unable to state without mere speculation that the Veteran's current back disorder was caused by an in-service injury.  The Board finds this VA examination report inadequate to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the AOJ should attempt to ascertain an addendum VA medical opinion to determine the nature and cause of the Veteran's current lumbar spine DDD.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any outstanding private or VA treatment records for his lumbar spine DDD.  See VBMS entry with document type, "Correspondence," receipt date 09/10/2015, at page 1.  Provide the Veteran with the necessary authorization forms, attempt to ascertain any identified records, and document any negative responses received.  

2. After completing Step 1, return the claims file to the December 2015 VA examiner and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for lumbar spine DDD.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current lumbar spine DDD.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the December 2015 VA examination report, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine DDD was caused by or otherwise related to his active duty service from January 1959 to February 1962, to include as due to multiple parachute jumps.  

In formulating an opinion, the examiner is advised not to rely on the mere absence of in-service complains or treatment as the basis of the opinion.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claim of entitlement to service connection for lumbar spine DDD in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


